Order entered April 28, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00473-CV

                      IN RE LEXON INSURANCE COMPANY, Relator

                 Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-06030

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s emergency motion to stay proceedings in the trial court pending

determination of the petition for writ of mandamus as moot. We ORDER that relator bear the

costs of this original proceeding.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE